Citation Nr: 0924103	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, rated 
as 10 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for colon/rectal 
cancer.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran retired from active service in October 1978 with 
20 years of active military service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2009, the Veteran testified at a Board 
hearing before the undersigned via video conference from the 
RO.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a May 2001 decision, the RO denied service connection 
for colon/rectal cancer; the Veteran did not perfect an 
appeal.  

2.  Evidence submitted since the RO's May 2001 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran does not have symptomatic hemorrhoids; he 
does not have hemorrhoids which are productive of persistent 
bleeding and secondary anemia, or with fissures.


CONCLUSIONS OF LAW

1.  The RO's May 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has not been received since the 
RO's May 2001 rating decision; thus, the claim of service 
connection for colon/rectal cancer is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. 
§ 3.156 (2008).

3.  The criteria for rating in excess of 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in January 2005 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In addition, as this case involves a new and material 
evidence issue, the Board notes that the VCAA notification 
satisfied the directives of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the United States Court of Appeals for 
Veterans Claims (Court) clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the January 2005 notice letter provided to the 
claimant included the pertinent criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the claimant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

With regard to the increased rating issue, according to 
Vazquez-Flores, for an increased-compensation claim, 38 
U.S.C.A. § 5103(a)  requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was sent letters complying with 
Vazquez-Flores in May and September 2008.

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected hemorrhoids disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  In 
fact, as noted below, at his recent Board hearing, the 
claimant indicated that he did not have any hemorrhoid 
problems at this time.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the June 2005 VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disabilities at issue; 
documents and considers the Veteran's complaints and 
symptoms; and contains an examination with relevant clinical 
findings of the Veteran.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  See also 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA 
not required to provide a medical examination or opinion). 

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including a malignant tumor, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A chronic, tropical, or prisoner-of-war 
related disease, or a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in or aggravated by service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than the ones listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

The Veteran in this case is presumed exposed to herbicides 
during service based on his military service.  See 38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 
38 C.F.R. § 3.313(a)..

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.  Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure.  The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist.  The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

Historically, in a November 2000 rating decision, service 
connection for rectal/colon cancer was denied.  The denial 
was based on a finding that this type of cancer was not a 
presumptive cancer for service connection based on herbicide 
exposure in Vietnam and was not otherwise related to service.  
It was noted that additional VA medical records were being 
requested.  After the receipt of these VA records, the prior 
denial of service connection was confirmed and continued in a 
May 2001 rating decision for the same reasons and bases.  In 
June 2001, a notice of disagreement was received and a 
statement of the case was issued in November 2001.  
Thereafter, the Veteran did not submit a substantive appeal 
in order to perfect his appeal.  Therefore, the RO's May 2001 
rating decision is final.  38 U.S.C.A. § 7105.  At the time 
of that decision, the claims file contained the service 
records, medical records of Hardin Memorial Hospital, VA 
medical records which showed that the Veteran was diagnosed 
during a VA hospitalization from May to June 2000, and the 
Veteran's contentions that he had colon/rectal service due to 
his military service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
colon/rectal cancer was not a presumptive disorder for 
service connection based on herbicide exposure and there was 
no competent evidence relating the post-service diagnosis 
made many years after separation from service to military 
service.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of private medical records which pertain to cardiovascular 
disabilities and diabetes mellitus, which are not relevant, 
and VA medical records including examination reports.  The 
relevant VA medical records showed continued treatment for 
colon/rectal cancer.  In addition, the Veteran was examined 
for genitourinary purposes in June 2005.  However, that 
examination report did not include any medical opinion 
relating colon/rectal cancer to service.  In addition, while 
the Veteran has contended that he had prostate cancer which 
metastasized to the colon/rectum (prostate cancer is a 
presumptive cancer), the VA examiner indicated that there was 
no primary prostate cancer in this case.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  As noted above, colon/rectal cancer are 
not presumptive cancers.  There is no new evidence which 
provides an etiological nexus between diagnosed colon/rectal 
cancer and service.  The Veteran's contentions are 
duplicative of those previously of record.  Further, 
unsupported lay statements, even if new, do not serve as a 
predicate to reopen a previously disallowed claim and are 
insufficient to reopen the claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999); See Savage v. Gober, 10 Vet. App. 488 
(1997).

Therefore, new and material evidence has not been received 
since the RO's May 2001 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Rating for Hemorrhoids

In a May 1996 rating decision, service connection for 
hemorrhoids was granted and a non-compensable rating was 
assigned effective September 1995.  In a March 1997 rating 
decision, the disability rating was increased to 10 percent 
effective September 1995, the effective date of service 
connection, under Diagnostic Code 7336.

In December 2004, correspondence was received from the 
Veteran in which he indicated that he was seeking an 
increased rating for hemorrhoids.  VA outpatient records were 
received and the Veteran was afforded a VA examination which 
included a review of the claims file.  The VA medical records 
reveal that the Veteran has been treated for colon/rectal 
cancer.  The Veteran has undergone a partial colostomy with 
colostomy placement.  He had complete closure of the anus at 
the time of the colostomy placement.  The Veteran has 
received ongoing treatment for his colon/rectal cancer, but 
he has not been treated for hemorrhoids nor were any shown on 
examination.  See June 2005 VA examination report.  At his 
personal hearing, the Veteran indicated that he needed 
another hemorrhoid operation, but then clarified that the 
operation would actually be related to his colon/rectal 
cancer and he was not having trouble with hemorrhoids.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

As noted, the Veteran's hemorrhoids have been evaluated under 
Diagnostic Code 7336.  Diagnostic Code 7336 assigns a 0 
percent (non-compensable) evaluation for mild or moderate 
hemorrhoids; a 10 percent evaluation where there is evidence 
of large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences; 
and a 20 percent evaluation where there is persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.

The Veteran does not have hemorrhoids with persistent 
bleeding and secondary anemia, or with fissures.  The VA 
examination revealed that the Veteran does not currently have 
hemorrhoids.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
hemorrhoids with the established criteria found in the rating 
schedule for hemorrhoids disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.  In fact, the Veteran 
no longer has any symptoms.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  The Veteran was 
hospitalized for cancer treatment, but no hemorrhoids.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
no probative evidence of record which suggests that the 
disability itself markedly impacted his ability to perform 
his job.  Moreover, there is no persuasive in the medical 
records of an exceptional or unusual clinical picture.

In short, there is no credible evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for hemorrhoids is denied.  

The application to reopen the claim of service connection for 
colon/rectal cancer is denied.  


REMAND

The Veteran served in both Vietnam and Korea.  A review of 
his personnel records reveals that on forms titled 
"EXPEDITIONS- ENGAGEMETNS-COMBAT RECORDS," shows that the 
Veteran participated in operations against enemy forces in 
South and Central Korea and also participated in counter 
insurgency operations in Vietnam..  His DD Forms 214 indicate 
that he was a combat engineer and Infantry Weapons Repairman.  
The Veteran also maintains that he received "combat pay," 
but that matter has not been verified.  

On a May 2005 examination, the Veteran was diagnosed as 
having PTSD.  The Veteran indicated that he had participated 
in combat during service, but he did not refer to any 
specific stressors.  When he was sent a VA Form 21-0781, 
Statement in Support of Claim for Post-Traumatic Stress 
Disorder (PTSD), the Veteran again indicated that he had 
experienced stressors, but he was not specific.  In May 2009, 
the Veteran testified at a personal hearing.  At that time, 
he related that he was a combat engineer while in both Korea 
and Vietnam.  He described an incident where one person shot 
120 soldiers in the Summer of 1971 or 1972.  He also 
described his camps in Vietnam being overrun by Vietcong.  He 
related that while assigned to Marine Air Group 13 to build 
asbestos huts, his unit had incoming fire.  The Veteran also 
described going to "Monkey Mountain" to retrieve a pilot.  

The Board notes that much of the Veteran's statements are not 
sufficient with regard to detail; however, he did express 
several specific stressors as well as general stressors such 
as incoming enemy fire.  The Board finds that the Veteran 
should be afforded another opportunity to provide specific 
information with regard to his stressors.  Thereafter, the RO 
should verify if the Veteran had combat service, including 
combat pay, and should consider the aforementioned forms 
titled "EXPEDITIONS- ENGAGEMETNS-COMBAT RECORDS," in that 
assessment.  Also, an attempt should be made to verify any 
stressors presented, to include those described herein.  

If combat service is established or if a stressor is 
verified, the Veteran should be scheduled for a VA 
psychiatric examination for the purpose of determining if the 
Veteran has PTSD due to a military stressor.  The examiner 
should specifically identify the verified stressor which is 
responsible for any diagnosed PTSD.  Additionally, if the 
examiner notes the presence of any coexistent psychiatric 
disability, an opinion should be provided as to whether such 
psychiatric disability is as likely as not related to 
service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be provided 
another opportunity to provide specific 
details regarding his alleged stressors.  
In particular, he should be asked to 
furnish dates and other specifics 
regarding the following stressors: 91) 
when one person shot 120 soldiers in the 
Summer of 1971 or 1972; (2) when his 
camps in Vietnam were being overrun by 
Vietcong; (3) when he was assigned to 
Marine Air Group 13 to build asbestos 
huts and his unit had incoming fire; and 
(4) when he went to "Monkey Mountain" 
to retrieve a pilot; and any other 
stressors.  

2.  Contact the Marine Corps Historical 
Center (MCHC) at the Marines Corps 
University Archive, Gray Research Center, 
2040 Broadway Street, Quantico, Virginia 
22134-5107.  That office should be 
provided with a one-page request on VA 
letterhead containing:

(a)	the Veteran's name and VA file number;

(b)	the name of the Veteran's 
squadrons/battalions;

(c)	the date(s) the stressful events occurred;

(d)	a concise description of the stressful events;

(e)	identification of the unit records reviewed 
through Virtual VA;

(f)	the mailing address of the requesting RO; and

(g)	the point of contact at the requesting RO.

The AMC should request assistance from the MCHC in 
verifying whether the Veteran participated in 
combat and verifying the Veteran's alleged in-
service stressors.  To verify these stressors, the 
AMC should request a unit history report for the 
pertinent dates.

3.  Contact the proper authority, such as 
the Defense Finance and Accounting 
Service (DFAS), to determine if the 
Veteran ever received combat pay.  

4.  If combat service or a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining if the Veteran has PTSD 
due to a military stressor.  The examiner 
should specifically identify the verified 
stressor which is responsible for any 
diagnosed PTSD, per DSM IV.  
Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is more likely than not, less likely than 
not, or at least as likely as not related 
to service.

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


